DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/1/2022 wherein claim 1 has been amended.
Claims 1-7, 9, 13, 15-17 and 22 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 9/1/2022 overcome the rejection of claims 1-7, 9, 13, 15-17 and 22 made by the Examiner under 35 USC 103 over Dreilinger et al. (US 87722217). This rejection is withdrawn as Dreilinger requires a phenyl ether solvent which is outside the scope of the instant claims.  
 
New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13, 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US 2003/0148917; of record) in view of Napolitano et al. (US 2012/0034287; of record), evidenced by Hope et al. (US 9096821).
Mitra is directed to a bactericidal cleaning wipe comprising a cleaning composition comprising a cationic biocide, a biocide releasing agent and water (see abstract). 
The cationic biocide is an antimicrobial quaternary ammonium compound such as dimethyl dioctyl ammonium chloride and octadecyl dimethyl benzyl ammonium bromide (see [0009]) (see instant claims 1, 3 and 4) present in an amount of between 0.05-5% by weight (see [0009]) (see instant claims 7 and 13). Combinations of dimethyl dioctyl ammonium chloride and octadecyl dimethyl benzyl ammonium bromide would have been readily envisaged. It is noted that bromide and chloride are taught as interchangeable quaternary ammonium anions (see [0036]). Additionally, such a combination would yield a composition free of a quaternary ammonium wherein the three substituents on the central nitrogen are C1-C4 alkyl groups.
The biocide releasing agent may be a salt such as sodium citrate (see [0010]).  Hope is cited as evidence that sodium citrate is also a known ‘preservative’ and thus would naturally have this property despite being unrecognized as such. 
Mitra may also include a surfactant to improve the performance of the composition (see [0011]). An exemplified surfactant includes betaines such as cocoamidopropylbetaine (see [0011]) (see instant claims 1, 5, 9, 16, 17). Ethylene oxide adducts of long chain alcohols (i.e. ethoxylated alcohols) are also envisaged (see [0011]) (see instant claim 7). The concentration of the surfactant is between 0.01-5% (see [0012]). 
The water content of the cleaning composition is at least about 95% (see [0015]) (see instant claims 6 and 7). However, water may be present in lesser amounts if desired (see [0015]).
As noted above, the antimicrobial active is present in an amount of about 0.05-5% by weight of the composition (see [0009]) (0.05% is less than 2%; see instant claim 7) whereas the additional surfactant (the betaine surfactant) is present in an amount of 0.01-5% by weight (see [0012]) (0.01% is less than 1%; see instant claim 7). Thus, Mitra suggests an antimicrobial agent to betaine surfactant ratio of 5:1 (0.05:0.01) which is within the range set forth by claim 1 (i.e. 1:0.2). Thus, the claimed range is obvious as the prior arts range overlaps with that being sought. See MPEP 2144.05(1). It is also observed that according to some embodiments of Mitra that the betaine surfactant (e.g. 5%) may be present in an amount greater than the amount of antimicrobial ammonium (e.g. 0.05%) (see instant claim 2).
Regarding instant claim 13, this is an intended use limitation as it provides a potential means for how the claimed composition may be used but provides no additional structure to the otherwise complete composition. See MPEP 2111.02(ID). On this matter, it is noted that Mitra contemplates a 5% by weight concentration of the antimicrobial ammonium compound which overlaps with the ‘concentrated’ concentration described by the claim.
The formulation may comprise a pH regulating and buffering agent including alkali metal and alkaline earth salts of silicate and metasilicates (see [0016]) (see instant claim 7).
The presence of an additional solvent in addition to water is optional (see [0014]) thereby leaving water as the only solvent (see instant claim 6).  
The wipe of Mitra’s composition spunbonded web or bonded carded web (see [0007]) (see instant claim 22).
Thus, in all, Mitra teaches a wiping composition comprising a) an antimicrobial active such as dimethyl dioctyl ammonium cation, b) a betaine surfactant such as cocoamidopropyl betaine, c) at least one solvent (water), d) at least one nonionic surfactant (such as an ethoxylated alcohol), e) a preservative (sodium citrate) and e) a pH builder (silicate). Although the instant claims are “consisting of” claims, the specificity of Mitra’s teaching obviates the instant claims by providing a narrow framework which would reasonably lead any ordinary person to the the claimed composition.
Mitra fails to teach the composition as having a pH of greater than 9. 
Napolitano is directed to a nonwoven wipe (see instant claim 22) composition wherein the wipe is impregnated with an aqueous composition comprising a quaternary ammonium salt so as to disrupt the cell membrane of bacteria causing it to die (see [0033]). The composition is to comprise a pH adjusting agent (see [0048]) so as to produce a final disinfectant composition having a pH between 9.5-10.5 (see [0051]) (see instant claim 1). Given how similar Mitra and Napolitano are, it would have been obvious to use a similar pH in Mitra’s composition with a reasonable expectation for success in killing unwanted microorganisms.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611